ACCEPTED
                                                                       03-13-00817-CV
                                                                               5212171
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                   5/8/2015 1:35:52 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                  No. 03-13-00817-CV

                                                       FILED IN
                                                3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
              IN THE COURT OF APPEALS           5/8/2015 1:35:52 PM
           THIRD DISTRICT OF TEXAS, AUSTIN        JEFFREY D. KYLE
                                                        Clerk


SETON FAMILY OF HOSPITALS D/B/A SETON MEDICAL CENTER,

                      Appellant,

                          v.

                BEVERLY J. HAYWOOD,

                       Appellee.



MOTION FOR LEAVE TO FILE SUPPLEMENTAL LETTER BRIEF



                               ROBERT C. ALDEN
                               State Bar No. 00979680
                               BYRD DAVIS FURMAN & ALDEN, LLP
                               707 W. 34th Street
                               Austin, Texas 78701
                               (512) 454-3751
                               (512) 451-5857 (Facsimile)

                               Attorneys for Appellee
                  IDENTITY OF PARTIES AND COUNSEL

      Pursuant to TEX. R. APP. 38.1(a), Appellee certifies that the following is a
complete list of all parties to this litigation and the names and addresses of all
counsel.

Party                    Appellate Counsel            Trial Counsel

Seton Family of          Emily J. Davenport           Emily J. Davenport
Hospitals d/b/a Seton    REED, CLAYMON, MEEKER        REED, CLAYMON, MEEKER
Medical Center           & HARGETT, P.C.              & HARGETT, P.C.
                         5608 Parkcrest Drive         5608 Parkcrest Drive
                         Suite 200                    Suite 200
                         Austin, TX 78731             Austin, TX 78731
                         edavenport@rcmhlaw.com       edavenport@rcmhlaw.com

                                                      Richard Bonner
                         Ken Slavin                   KEMP SMITH LLP
                         KEMP SMITH LLP               221 N. Kansas
                         221 N. Kansas                Suite 1700
                         Suite 1700                   El Paso, Texas 79901
                         El Paso, Texas 79901         rbonner@kempsmith.com
                         KSlavin@kempsmith.com


Beverly J. Haywood       Robert C. Alden              Robert C. Alden
                         BYRD DAVIS FURMAN &          BYRD DAVIS FURMAN &
                         ALDEN, LLP                   ALDEN, LLP
                         505 West 34th Street         505 West 34th Street
                         Austin, Texas 78705          Austin, Texas 78705
                         ralden@byrddavis.com         ralden@byrddavis.com




                                        1
      TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 38.7, Appellee respectfully

requests that the Court grant her leave to file a supplemental letter brief regarding

the Texas Supreme Court’s opinion issued on May 1, 2015 in Ross v. St. Luke’s

Hospital, No. 13-0439 (Tex. May 1, 2015), reversing the Fourteenth Court of

Appeals decision in Ross v. St. Luke’s Episcopal Hospital, 2013 Tex. App. LEXIS

2796 (Tex. App.—Houston [14th Dist.] March 19, 2013). Rule 38.7 provides that a

brief may be “supplemented whenever justice requires, on whatever reasonable

terms the court may prescribe.”    Appellant relied heavily on the Fourteenth Court

of Appeals’ decision in Ross its Brief on Appeal, and this Court of Appeals asked

numerous questions about this case at oral argument.

                                     PRAYER

      Haywood prays that the Court grant this Motion and allow her to file a

supplemental letter brief.

                                       Respectfully submitted,

                                       /s/ Robert C. Alden
                                       Robert C. Alden
                                       State Bar No. 00979680
                                       BYRD DAVIS FURMAN & ALDEN, LLP
                                       707 W. 34th Street
                                       Austin, Texas 78701
                                       (512) 454-3751
                                       (512) 451-5857 (Facsimile)
                                       ralden@byrddavis.com



                                         2
                                      Attorneys for Appellee

                     CERTIFICATE OF CONFERENCE

In accordance with T.R.A.P. 10.1(a)(5) Appellee has conferred with Appellant’s
attorney of record, Ken Slavin, and he has no objection to Appellee filing a letter
brief pursuant to Tex.R.App.Pro. 38.7.

                                      /s/ Robert C. Alden
                                      Robert C. Alden


                     CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing brief has been compiled using a computer
program in Word with 14-point font conventional typeface for the body of the
brief. Excluding the portions of the brief exempted pursuant to Rule 9.4 of the
Texas Rules of Appellate Procedure, this brief contains 5,365 words.


                                      /s/ Robert C. Alden
                                      Robert C. Alden




                                         3
                         CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5 of the Texas Rules of Appellate Procedure, I hereby
certify that a true and correct copy of the foregoing instrument has been sent via e-
mail and certified mail, return receipt requested, to the following counsel of record
on May 8, 2015:

      Emily J. Davenport
      REED, CLAYMON, MEEKER & HARGETT, P.C.
      5608 Parkcrest Drive, Suite 200
      Austin, TX 78731
      edavenport@rcmhlaw.com



      Ken Slavin
      KEMP SMITH LLP
      221 N. Kansas
      Suite 1700
      El Paso, Texas 79901
      KSlavin@kempsmith.com


                                             /s/ Robert C. Alden
                                             Robert C. Alden




                                         4